DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,595,669 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Tanaka et al. (US 20080175032) further in view of Philip et al. (Non-aqueous electrodeposition of functional semiconducting metal chalcogenides) and further in view of Sills et al. (US 20120261638).
Regarding claim 1, Pio (e.g. fig.  10A; ¶¶ 118-131) teaches a structure for a vertical electrical component including an etch stop layer 1062; a vertical stack comprising alternating layers of conductor 1022 and insulator materials 1048 over the etch stop layer 1062. The vertical stack has at least one trench formed there through the conductor layers and includes a material 1055 as a sidewall material of the trench. The thickness of the material 1055 is less than a width of the trench and less than a thickness of adjacent insulator layers in the trench. Also, a top contact metallic layer 1054 is formed on the sidewall of the trench, and the sidewall is between the conductor layer and the top contact layer. The material comprises at least one of a phase change material or an ovonic threshold switch (OTS) material (¶01260). 
In this embodiment, Pio does not explicitly teach that the etch stop layer is formed on a substrate.   As it is conventional in in the art, a memory device is part of an integrated 
Pio teaches that the side wall material 1055 is chalcogenide (¶¶0061, 0062; 0131) but does not suggest that is made by electroplating using a plating material based on a desired electrical behavior of the electrical component to form on as claimed. However, Philip teaches a method for depositing a chalcogenide material applicable for memory cell with the advantage of producing a deposited material exhibiting a resistance contrast of three order of magnitude between amorphous and the crystalline phases as well as an improvement in its durability and switching lifetimes (see introduction and conclusion).  Philip teaches that the electroplating process is adjusted to obtain the required film composition and thickness (see pg. 2/¶6 and pg. 3/¶1). 
Pio does not teach that the shape of the material 1055 is hemispherical. Nevertheless, Sills (e.g. fig. 4 and 7) teaches vertical memory cell embodiment similar to the one disclosed by Pio including conductor layers 20 electrically separated by insulating layers 40 wherein the metal layers form words lines coupled to the memory storage layer 28 within a trench to form a memory device.  According to Sills, forming an external curvature will increase the surface contact area between the memory storage and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the etch stop layer of Pio over a substrate as suggested by Tanaka to include additional transistor what will further integrate the memory device Pio with a control circuit or a decoder as it is customary in the art, and to make the material 1055 using an electroplating process to form a contact point exhibiting a resistance contrast of three order of magnitude between amorphous and the crystalline phases as well as to improve its durability and switching lifetime as suggested by Philip. Also, it would have been obvious to make the electroplated material of Pio in view of Tanaka further view of Philip having a hemispherical shape to increase the surface area contact between the memory layer and the electroplated material to reduce the cell to cell variability as suggested by Sills.
Regarding claim 2, Pio teaches that the conductor layers 1022 are recessed from the sidewall of the trench (see fig. 10A).
Regarding claim 3, Pio teaches that the conductor layers 1022 are recessed from the sidewall of the trench by a distance about equal to a thickness of the conductor layer (see fig. 10A).
Regarding claim 4, Tanaka teaches that the conductor material comprises doped silicon [¶150].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the conductor layers of Pio in view of Tanaka further in view of Philip and further in view of Sills of doped silicon as suggested by Tanaka, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416. In this case, doped silicon is a cost efficient material that can be formed using standard methods that will produce a reliable.
Regarding claim 5, Pio teaches the trench comprises a substantially vertical hole (¶¶ 118) but does not explicitly teaches that is substantially round.  However, Tanaka (e.g. fig. 2c) teaches a phase change memory element including a vertical hole having a vertical round hole. It is noted that the shape of the via hole, such as square, round or conical, is a design choice option that does not affect the function of the memory cell. It would have been an obvious matter of design choice to make the vertical via hole of Pio in view of Tanaka further in view of Philip and further in view of Tanaka having a substantially round shape as suggested by Tanaka since such a modification would have involved a mere change in the shape of a component that does not affect the functioning of the device.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Tanaka et al. (US 20080175032) further in view of Philip et al. (Non-aqueous electrodeposition of functional semiconducting metal chalcogenides) further in view of Sills et al. (US 20120261638) and further in view of Lowrey et al. (US 2006/0097240).
Regarding claim 4, Pio in view of Tanaka further in view of Philip and further in view of Sills does not teach that the conductor material comprises one or more of molybdenum (Mo), and Tungsten (W). However, Lowery teaches that doped silicon, molybdenum and tungsten are suitable material for conductors as part of a chalcogenide In re Leshin, 125 USPQ 416. In this case, tungsten and molybdenum will increase the signal speed because of their low electrical resistance.
Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Philip et al. (Non-aqueous electrodeposition of functional semiconducting metal chalcogenides) and further in view of Sills et al. (US 20120261638).
Regarding claim 6, Pio (e.g. fig.  10A; ¶¶ 118-131) teaches a device comprising: a substrate 1062; a vertical stack comprising alternating conductor layers 1022 and insulator layers 1048 over the substrate 1062. In Pio’s invention a trench is formed through the conductor layers of the vertical stack and a plurality of plugs 1055 are formed within the trench. Each plug is disposed along an edge of a respective one of the conductor layers and extending to the trench. A thickness of the plugs is less than a thickness of adjacent insulator layer within the trench. Also, it is disclosed that plug comprises at least one of a phase change material or an ovonic threshold switch (OTS) material (¶01260). 

Pio does not teach that the shape of the plug extend into the trench. Nevertheless, Sills (e.g. fig. 4 and 7) teaches vertical memory cell embodiment similar to the one disclosed by Pio. It includes conductor layers 20 electrically separated by insulating layers 40. The metal layers form words lines coupled to the memory storage layer 28 within a trench to form a memory device. According to Sills, forming an external curvature increases the surface contact area between the memory storage and the word line. This increment reduces the cell to cell variability in vertical cell structurers (¶0047).  Also, this curvature extends into the trench.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the electroplating method disclosed by Philip to form the plugs of Pio to increase the resistance contrast between amorphous and the crystalline phases and to improve its durability and switching lifetime. Also, it would have been obvious to make the plugs of Pio in view of Philip having a hemispherical shape to increase the surface area contact between the memory layer and the electroplated material to reduce the cell to cell variability as suggested by Sills.
Regarding claim 7, Pio teaches that the conductor layers 1022 are recessed from a sidewall of the trench (see fig. 10A).
Regarding claim 8, Pio teaches that the plug 1055 is disposed within a recessed pocket formed where a respective conductor layer is recessed from a sidewall of the trench a greater distance than adjoining insulator layers.
Regarding claim 9, Sills teaches that the shape of each plug is hemispherical (e.g. figs. 4 and 7)
Regarding claim 10, Pio in view of Sill teaches that the plug extends beyond adjacent insulators into the trench (e.g. figs. 4 and 7).
Regarding claim 12, Pio teaches the trench comprises a substantially vertical via hole (¶¶ 118) but does not explicitly depict that they are substantially round or conical.  However, Sills (e.g. fig. 10) teaches a phase change memory element including a vertical hole having a vertical conical hole. It is noted that the shape of the via hole, such as square, round or conical, is a design choice option that does not affect the function of the memory cell.  It would have been an obvious matter of design choice to make the vertical via hole of Pio in view of Philip and further in view of Sills having a substantially conical shape as suggested by Sills since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Philip et al. (Non-aqueous electrodeposition of functional .
Regarding claim 11, Pio in view of Philip further in view of Sills does not teach that the conductor material comprises one or more of doped silicon, molybdenum (Mo), and Tungsten (W). However, Lowery teaches that doped silicon, molybdenum and tungsten are suitable material for conductors as part of a chalcogenide memory element (¶¶ 0004; 00150). As it is known in the art molybdenum and tungsten are preferable material because each of them exhibits a low electrical resistant that will results into higher signal speed in comparison with conventional material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the conductor layers of Pio in in view of Philip further in view of Sills of doped silicon, molybdenum or tungsten as suggested by Lowrey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, tungsten and molybdenum will increase the signal speed because of their low electrical resistance.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Ramaswamy et al. (US 20140361239) further in view of Philip et al. (Non-aqueous electrodeposition of functional semiconducting metal chalcogenides) further in view of Sills et al. (US 20120261638) 
Regarding 13, Pio (e.g. fig.  10A; ¶¶ 118-131) teaches a structure for a vertical electrical component including a vertical array of memory cell,  a first metallic material 1056 to vertically connect the vertical array of memory cells (i.e. bit line) and a second metallic material 1022 connected to an in-plane conductor material. The disclosed vertical 
Pio does not teach a selector device to electrically access the memory cell. However, Ramaswamy teaches memory devices including memory cells arranged into a three dimensional (3D) array having multiple levels of memory cells. Select devices can be used to select a particular one of the memory cells of the 3D array (¶¶ 0004; 009).
Pio teaches that the material 1055 is chalcogenide (¶¶0061, 0062; 0131) but does not suggest that the plug 1055 is made by electroplating as claimed. However, Philip teaches a method for depositing a chalcogenide material applicable for memory cell with the advantage of producing a deposited material exhibiting a resistance contrast of three order of magnitude between amorphous and the crystalline phases. The process improves its durability and switching lifetimes (see introduction and conclusion).  Philip teaches that the electroplating process is adjusted to obtain the required film composition and thickness (see pg. 2/¶6 and pg. 3/¶1). 
Pio does not teach that the shape of the plug 1055 is hemispherical. Nevertheless, Sills (e.g. fig. 4 and 7) teaches a vertical memory cell embodiment similar to the one disclosed by Pio including conductor layers 20 electrically separated by insulating layers 40 wherein the metal layers form words lines coupled to the memory storage layer 28. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a selector device to electrically access the memory cell as suggested by Ramaswamy to effectively control the read/write operations of the memory device and to use the electroplating method disclosed by Philip to form the plugs of Pio in view of Ramaswamy  as to increase the resistance contrast between amorphous and the crystalline phases and to improve its durability and switching lifetime. Also, it would have been obvious to make the plugs of Pio in view of Ramaswamy further in view of Philip having a hemispherical shape to increase the surface area contact between the memory layer and the electroplated material as suggested by Sills. This modification reduces the cell to cell variability.
Regarding claim 14, Pio (e.g. fig. 10A) teaches that a thickness of the conductor layers is less than a thickness of the insulator layers.
Regarding claim 15, Pio (e.g. fig. 10A) teaches that a horizontal length of each of the conductor layers is shorter than a horizontal length of each of the insulator layers.
Regarding claim 16, Sills (e.g. fig. 4 and 7) teaches that the hemispherical plugs extend beyond the insulator layers into the trench.
Regarding claim 18, Pio (e.g. fig. 10A) teaches that the conductor layers are recessed from a sidewall of the trench.
Regarding claim 19, Sills (e.g. fig. 4 and 7) teaches that the hemispherical plugs extend from the recessed conductor layers beyond adjacent insulator layers into the trench.
Regarding claim 20, Pio teaches that the trench comprises a substantially vertical hole (¶¶ 118) but does not explicitly teaches that is one of substantially round and conical  However, Sills (e.g. fig. 10) teaches a phase change memory element including a vertical hole having a vertical conical hole. It is noted that the shape of the via hole, such as square, round or conical, is a design choice option that does not affect the function of the memory cell.  It would have been an obvious matter of design choice to make the vertical via hole of Pio in view of Ramaswamy further in view of Philip and further in view of Sills having a substantially conical shape as suggested by Sills since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pio (US 20140061575) in view of Ramaswamy et al. (US 20140361239) further in view of  in view of Philip et al. (Non-aqueous electrodeposition of functional semiconducting metal chalcogenides) further in view of Sills et al. (US 20120261638) and further in view of Lowrey et al. (US 2006/0097240).
Regarding claim 17, Pio in view of Ramaswamy further in view of Philip further in view of Sills does not teach that the conductor material comprises one or more of doped silicon, molybdenum (Mo), and Tungsten (W). However, Lowery teaches that doped silicon, molybdenum and tungsten are suitable material for conductors as part of a In re Leshin, 125 USPQ 416. In this case, tungsten and molybdenum will increase the signal speed because of their low electrical resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991
  
Conferees:   
                                                                                                                                                                                                   /Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991